NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 2, 2021*
                                 Decided June 7, 2021

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 21-1298

ZAKARYAH YASHAR’AL,                            Appeal from the United States District
    Petitioner-Appellant,                      Court for the Southern District of
                                               Indiana, Indianapolis Division

      v.                                       No. 1:21-cr-00027-JMS-TAB-01

ASHLEY HOPPER, et al.,                         Jane Magnus-Stinson,
    Respondents-Appellees.                     Judge.

                                      ORDER

        This is an appeal of an order remanding a criminal prosecution to state court
after the defendant tried to remove it to federal court. Zakaryah Yashar’al was charged
with driving unlicensed with fictitious plates. In seeking removal, he asserted that he
was a “sovereign” and “biblical ambassador” immune from suit. In remanding, the
district court ruled that Yashar’al did not meet the criteria of the federal removal
statutes. See 28 U.S.C. §§ 1441–1455. Because Yashar’al has no statutory basis for

      *
        The appellees were not served with process and are not participating in this
appeal. We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 21-1298                                                                            Page 2

removal and his frivolous invocation of immunity does not supply federal jurisdiction,
we affirm.

       Yashar’al was charged in Indiana state court for driving without obtaining a
license, Ind. Code § 9-24-18-1, and driving with a fictitious plate, id. § 9-18.1-4-5. A
police officer had pulled him over because, in place of a state-issued license plate, his
car displayed a plate identifying the driver as a “diplomat” of the biblical tribe of Judah.
In place of a driver’s license, Yashar’al showed the officer a card identifying him as a
“lawful ambassador” and “sovereign Hebrew Israelite.” Both plate and card were
issued by a religious organization with which Yashar’al identifies.

        Yashar’al tried and failed to remove the misdemeanor prosecution to federal
district court. He asserted that removal was proper on many grounds, including under
federal statutes (28 U.S.C. §§ 1331–32, 1441–43, 1455, and 1446); federal common law;
and international law. In his notice of removal, he swore he was a “sovereign state
national republic” outside the jurisdiction of federal and state governments. He also
sought civil counterclaims. The court ordered a summary remand, § 1455(b)(4),
reasoning that Yashar’al had made no coherent assertion that he met the requirements
of §§ 1442, 1442a, or 1443—the only possible bases for removing a criminal case.

        Yashar’al argues on appeal that the court misapplied § 1443(1), which authorizes
removing a criminal case when necessary to enforce certain civil rights. In his view, that
section applies because Indiana is prosecuting him based on racial, ethnic, and national-
origin discrimination. But removal under § 1443(1) requires two elements: (1) denial of a
right bestowed by “a federal law providing for specific civil rights stated in terms of
racial equality”; and (2) inability to “enforce the specified federal rights in the courts of
(the) State.” Johnson v. Mississippi, 421 U.S. 213, 219 (1975) (parentheses in original)
(internal quotations and citations omitted). Even if we assume that Yashar’al’s
barebones allegations satisfy the first element, he gives us no reason to disturb the
presumption that the state court can enforce his rights. See id. at 219–20.

       He also argues that federal courts have removal jurisdiction over suits against
foreign diplomats and that he is an ambassador from his religious movement. But
removal jurisdiction is purely statutory, In re Application of Cnty. Collector, 96 F.3d 890,
895 (7th Cir. 1996), and Yashar’al points to no statute authorizing removal of matters
involving foreign officials. And even if he did, nothing in the record suggests that
Yashar’al is affiliated with a foreign state recognized by the United States.
No. 21-1298                                                                          Page 3

       Yashar’al next baselessly contends that the district court had jurisdiction based
on the defense of immunity; he believes that, as a sovereign ambassador with special
ancestry, he is immune from prosecution. Apart from the problems that Yashar’al is not
a recognized ambassador, and defenses generally do not create federal jurisdiction,
Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998) (quotation and citation omitted), the
defense of “sovereign-citizen immunity” is frivolous. See United States v. Benabe,
654 F.3d 753, 767 (7th Cir. 2011) (explaining that “[r]egardless of an individual’s claimed
status of descent, be it as a ‘sovereign citizen,’ [etc.] … that person is not beyond the
jurisdiction of the courts,” and the “theories of individual sovereignty, immunity from
prosecution, and their ilk” should be “rejected summarily”).

       We close with a final note. In his notice of appeal (and as reflected in the case
caption), Yashar’al named as appellees parties against whom he seeks civil
counterclaims. But Yashar’al identifies no authority permitting civil counterclaims
against third parties in a criminal prosecution, so we do not address those claims.

       We have considered Yashar’al’s other arguments, and they are also frivolous.

                                                                                AFFIRMED